


EXHIBIT 10.88
NAVISTAR INTERNATIONAL CORPORATION
[2013 PERFORMANCE INCENTIVE PLAN]
PERFORMANCE BASED
RESTRICTED CASH UNIT
AWARD NOTICE AND AGREEMENT






GRANTEE:    


ADDRESS:    



PERFORMANCE PERIOD:    


TARGET CASH AMOUNT:


PERFORMANCE MEASURE:        
DATE OF GRANT:     


Navistar International Corporation, a Delaware corporation (the “Corporation”),
is pleased to confirm that you (the “Grantee”) have been granted a Performance
Based Restricted Cash Unit Award (this “Award”), effective as of the Date of
Grant set forth above (the “Grant Date”). This Award is subject to the terms and
conditions of this Performance Based Restricted Cash Unit Award Notice and
Agreement (this “Agreement”) and is made under the Corporation’s [2013
Performance Incentive Plan, as may be amended from time to time (the “Plan”)] or
any successor plan, which is incorporated into and made a part of this
Agreement. Any capitalized terms used in this Agreement that are otherwise not
defined herein shall have the same meaning prescribed under the Plan.


1.
Acceptance of Terms and Conditions. By accepting this Award, the Grantee agrees
to be bound by the terms and conditions of this Agreement, the Plan, and any and
all conditions established by the Corporation in connection with Awards issued
under the Plan, and understands that this Award does not confer any legal or
equitable right (other than those constituting the Award itself) against the
Corporation or any of its subsidiaries (collectively, the “Navistar Companies”),
directly or indirectly, or give rise to any cause of action at law or in equity
against the Navistar Companies.



2.
Performance Period. The Performance Period for this Award shall commence on [ ]
and shall end on [ ].



3.
Grant of Restricted Cash Unit Award. Subject to the restrictions, limitations,
terms and conditions specified in the Plan and this Agreement, the Corporation,
in the exercise of its sole discretion hereby grants this Award to the Grantee
as of the Grant Date listed above. The above-stated Target Cash Amount (the
“Cash Award”) granted is deemed the target cash amount used to calculate the
actual cash payment, if any, awarded to the Grantee in accordance with this
Agreement, provided that certain vesting and performance measures as detailed in
Section 4, 5 and 6 below are achieved, and that the Cash Award grant does not
create any separate rights or entitlements.



4.
Vesting of Cash Award. The vesting of this Award shall be subject to the
satisfaction of the conditions set forth in subsection a. and b. of this Section
4:



a.
Service Vesting Requirement. Except as otherwise provided herein, the right of
the Grantee to receive payment of this Award, if any, shall become vested only
if he or she remains continuously employed by the Navistar Companies from the
Date of Grant of the Award until the end of [ ] (the “Vesting Date”).







--------------------------------------------------------------------------------




b.
Performance Criteria. [The Performance Measures that determine the degree of
payout and/or vesting of Awards designed to qualify for the Performance-Based
Exception may be measured at the Corporation level, at a subsidiary level, or at
an operating unit level and shall be chosen from among: (a) income measures
(including, but not limited to, gross profits, operating income, earnings before
or after taxes, earnings before interest and taxes, earnings before interest,
taxes, depreciation, and amortization, earnings per share, cost reductions); (b)
return measures (including, but not limited to, return on assets, capital,
investment, equity, or sales); (c) cash flow or cash flow return on investments,
which equals net cash flows divided by owners equity; (d) revenues from
operations; (e) total revenue; (f) cash value added; (g) economic value added;
(h) share price (including, but not limited to, growth measures and total
shareholder return); (i) sales growth; (j) market share; (k) the achievement of
certain quantitatively and objectively determinable non-financial performance
measures (including, but not limited to, growth strategies, strategic
initiatives, product development, product quality, corporate development, and
leadership development); and (l) any combination of, or a specified increase in,
any of the foregoing. The Performance Measures may be expressed in either
absolute terms or relative to the performance of one or more companies (or an
index of multiple companies) identified by the Committee.]



5.
Performance Targets.



a.
Right to Cash Award. The extent to which the Grantee will receive the Cash Award
is based on the Corporation’s meeting [Performance Targets] as provided on the
following schedules:



Performance Target:    To be determined based on the Performance Criteria
established in Section 4.b above.




b.
Calculation of Corporation’s Performance Target. [Performance Target
calculations to be measured according to the Performance Criteria in Section 4.
b. above]



6.
Compensation Committee Certification. The Compensation Committee shall certify
whether the Corporation has achieved the [Performance Target] target goals as
soon as administratively feasible following the end of the Performance Period,
but in no event later than two and a half months following the end of the
Performance Period.



7.
Calculation of Cash Award. Subject to earlier forfeiture as provided in Section
10 below and vesting as provided in Section 4 above, at the end of the
Performance Period on [__________________], the Corporation will calculate the
actual cash amount awarded, if any, by using the calculations and metrics below:



a.
Payment Earned. At the end of the Performance Period the cash payment actually
awarded, if any, under the Agreement will equal the Target Cash Amount
multiplied by the applicable Percentage of Cash Amount Earned, as provided in
Section 5 above.



8.
Payment of Cash Award. To the extent, if any, the Cash Award is vested pursuant
to the terms of this Agreement or the Plan, the Cash Award shall be paid by the
Corporation delivering to or in respect of the Grantee, subject to Sections 4
through 7 of this Agreement, a lump sum cash payment equal in aggregate, to the
portion of the Cash Award vested pursuant to Sections 4 through 7, above. The
lump sum cash payment shall be paid to or in respect of the Grantee as soon as
practicable after (and in no case more than 30 days after) the vesting date as
specified in Section 4 above. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representative shall have any further
rights or interest in any Cash Award amounts that are so paid.



9.
Tax Withholding Obligations.  The Grantee shall be required to deposit with the
Corporation either (i) an amount of cash equal to the amount determined by the
Corporation to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, international or local
statute, ordinance, rule or regulation in connection with the grant or vesting
of the Cash Award (the “Taxes”). The Corporation shall not deliver any of the
lump sum cash payment for the vested Cash Award until and unless the Grantee has
made the deposit required herein or proper provision for required withholding
has been made.







--------------------------------------------------------------------------------




10.
Termination of Grantee Status as a Participant. Entitlement to the Award, and
any issuance of a cash payment thereunder, is subject to the Grantee remaining
continuously employed through the Vesting Date, as provided in Section 4 above.
Notwithstanding the foregoing and any provision of the Plan, if the Grantee
terminates employment prior to the Vesting Date due to a [Qualified Retirement,
which, “Qualified Retirement” means a termination from employment from the
Navistar Companies that occurs (i) at any time after the first (12) twelve
months and (1) one day after the grant date and (ii) after the Employee attains
age 55 and at the time of the termination the Employee has either: (x) (10) ten
or more years of continuous service as a full-time Employee, or (y) (10) ten or
more years of service that would constitute credited service under the
definition contained in the Navistar, Inc. Retirement Plan for Salaried
Employees ("RPSE")], or if the Grantee terminates employment at any time prior
to the Vesting Date due to death or permanent disability, as defined by the
Corporation’s long term disability programs, after the Vesting Date, Grantee (or
in the event of death, Grantee’s estate) will be entitled to a [pro rata portion
of the Cash Award Grantee would have received, if any, had Grantee remained
employed through the end of the Vesting Date. The pro rata portion will be based
on the number of full months measured from the Date of Grant through the Vesting
Date during which Grantee was employed as compared to the total number of months
measured from the Date of Grant through the Vesting Date. If the Grantee
terminates employment with the Corporation for any other reason, all rights to
any Cash Award at the time of termination of employment shall be forfeited.]

 
11.
Transferability.  Except to the extent provided in the Plan in the case of the
Grantee’s death, the Cash Award may neither be made subject to any encumbrance
nor transferred by means of sale, assignment, exchange, pledge, or otherwise.

 
12.
Extraordinary Item; Coordination with Local Law.  By voluntarily acknowledging
and accepting this Award, the Grantee acknowledges and understands that (a) the
Cash Award is an extraordinary item relating to compensation for future services
to the Navistar Companies and are not under any circumstances to be considered
compensation for past services; (b) the Cash Award is not part of normal or
expected compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, service-based awards, pension or retirement benefits or
similar payments; and (c) notwithstanding any terms or conditions of the Plan or
this Agreement to the contrary, in the event of the Grantee’s involuntary
termination of employment with the Navistar Companies, the Grantee’s right to
receive future Cash Awards under the Plan and to vest in the Cash Award shall
terminate as of the date that the Grantee is no longer actively employed and
will not be extended by any notice period under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); provided, however, that to the extent the Grantee
retains any right to continue to vest in the Cash Award pursuant to and in
accordance with the Plan and this Agreement following such termination, the
right to so vest shall be measured from the date the Grantee terminates active
employment with the Navistar Companies and shall not be extended by any notice
period under local law.



13.
No Guarantee of Continued Service.  Grantee acknowledges and agrees that the
vesting of the Cash Award pursuant to this Agreement is earned only by
continuing as an Employee at the will of the Navistar Companies (not through the
act of being hired, being granted this Award or acquiring a cash payment under
this Award). The Grantee further acknowledges and agrees that nothing in the
Award, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Grantee any right with respect to continuation as an
Employee with the Navistar Companies, nor shall it interfere in any way with his
or her right or the Navistar Companies right to terminate his or her employment
relationship at any time, with or without cause.



14.
Confidentiality. The Grantee agrees to not disclose the existence or terms of
this Agreement to any other employees of the Navistar Companies or third parties
with the exception of the Grantee’s accountants, attorneys, or spouse, and shall
ensure that none of them discloses such existence or terms to any other person,
except as required to comply with legal process.



15.
Non-Competition. In consideration of the Award granted under this Agreement
which may become issuable pursuant to Sections 4 through 8 above, the Grantee
agrees to be bound by the covenants of this Section 15.  The Grantee
acknowledges that the covenants contained within this Section 15 are essential
elements of this Agreement, and that, but for the agreement of the Grantee to
comply with such covenants, the Corporation would not have entered into this
Agreement.  The right to this Award shall be made with respect to the covenants
of this Section 15 at such time(s) when all other terms and conditions of the
Agreement and the Plan have been satisfied. The Grantee agrees that he or she
shall:





--------------------------------------------------------------------------------




At all times during the vesting period and for a period of (12) twelve months
immediately following termination of employment for any reason, not, directly or
indirectly (whether as owner, principal, agent, partner, officer, director,
employee, consultant, investor, lender or otherwise), provide services to any
other business or organization anywhere in the United States of America or its
territories, Canada, Mexico, Brazil, United Kingdom, Germany, South Africa,
United Arab Emirates, India and the People’s Republic of China, or any other
country in which the Navistar Companies, directly or indirectly including but
not limited to through a joint venture, strategic alliance or other similar
arrangement, conducts business at the time of the Grantee’s termination of
employment that competes with the business of the Navistar Companies by (1)
manufacturing, selling or servicing medium or heavy duty vehicles with diesel
powered engines (including but not limited to commercial trucks, commercial
buses, school buses, recreational vehicles, and military vehicles), parts or
components for such vehicles, diesel powered engines for such vehicles, parts or
components for diesel powered engines for such vehicles, or providing financing
or financing-related services related to any such manufacturing, selling or
servicing activities, or (2) providing other services or products which are the
same as or substantially similar to those provided by the Navistar Companies at
the time of the Grantee’s termination of employment”); provided, however, that
such restriction shall not prohibit the Grantee’s purchase or ownership of less
than 5% of the outstanding voting stock of a publicly-held company so long as
such ownership is passive in nature.
            The Grantee acknowledges and agrees that the foregoing covenants set
forth in this Section 15 are reasonable, including without limitation, as to
scope, activity, subject, geography and duration, and that irreparable injury
will result to the Navistar Companies in the event of any violation by the
Grantee of these covenants, and that said covenants are a condition precedent to
the Corporation and the Navistar Companies willingness to enter into this
Agreement and grant the Award set forth in this Agreement.  In the event that
any of the foregoing covenants are violated, the Corporation and the Navistar
Companies shall be entitled, in addition to any other remedies and damages
available under law, equity, or otherwise, to recoup, offset, suspend, or
terminate this Award and benefits previously paid or otherwise subsequently owed
to the Grantee under this Agreement, to injunctive relief from any court of
competent jurisdiction to restrain the violation of such covenants, and/or to
prevent any threatened violation by the Grantee, and/or by any person or persons
acting for, or in concert with, the Grantee in any capacity whatsoever, without
posting a bond or other security. In addition, if such a court deems that any of
the foregoing covenants are unreasonable, the Corporation and Grantee agree that
the maximum permissible period and scope prescribed by such court shall be
substituted for the stated period and scope.


16.
Consent to Transfer Personal Data. By accepting this Award, the Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 16. The Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect the Grantee’s ability
to participate in the Plan. The Corporation holds certain personal information
about the Grantee, which may include the Grantee’s name, home address and
telephone number, facsimile number, e-mail address, family size, marital status,
sex, beneficiary information, emergency contacts, passport/visa information,
age, language skills, drivers license information, date of birth, birth
certificate, social security number or other employee identification number,
nationality, C.V. (or resume), wage history, employment references, job title,
employment or severance contract, current wage and benefit information, personal
bank account number, tax related information, plan or benefit enrollment forms
and elections, equity or benefit statements, any shares of stock or
directorships in the Corporation, details of all equity awards, options, RSUs,
or any other entitlements to shares of stock awarded, or cash awards, canceled,
purchased, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of managing and administering the Plan (“Data”). The Navistar Companies
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan, and the Corporation may further transfer Data to any third parties
assisting the Corporation in the implementation, administration and management
of the Plan. These recipients may be located throughout the world, including the
United States of America. The Grantee authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares of
Common Stock or cash on the Grantee’s behalf to a broker or other third party
with whom the Grantee may elect to deposit any lump sum cash payment or shares
of Common Stock acquired pursuant to the Plan. The Grantee may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Corporate Secretary for the Corporation;
however, withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan.



17.
Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to cash amounts awarded under the Plan or future stock
options or stock or cash units that may be awarded under the Plan by electronic
means or request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.







--------------------------------------------------------------------------------




18.
Amendment.  Except as otherwise specified in this Agreement, this Agreement may
be amended only by a writing executed by the Corporation and the Grantee that
specifically states that it is so amending this Agreement.  Notwithstanding the
foregoing, this Agreement may be amended by the Committee, without the consent
of the Grantee, by a writing that specifically states that it is so amending
this Agreement, so long as a copy of such amendment is delivered to the Grantee,
and provided that no such amendment that eliminates or adversely affects any
right or obligation of the Grantee hereunder may be made without the Grantee’s
consent.  Without limiting the foregoing, the Committee reserves the right to
change, by written notice to the Grantee, the provisions of the Cash Award or
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the Award as a result of a mistake of fact or any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to the Cash
Award that is then subject to terms or conditions of this Agreement.

 
19.
Change of Control. In the event of a Change of Control (as determined under the
Plan), all unvested Target Cash Amounts granted under this Agreement shall be
fully awarded and paid out at 100% of Target, and payout for the Cash Award, as
described in Section 8 above, shall be made immediately, without regard to the
attainment of the Performance Measurements. The date of a Change of Control
shall be considered the payout date for purposes of this Agreement.



20.
Recoupment of Award. If this Award and the Performance Based Restricted Cash
Units or any cash payment you receive pursuant to this Agreement are subject to
recovery under any law, government regulation or stock exchange listing
requirement, the Award, the Performance Based Restricted Cash Units, and the
cash payment, shall be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Corporation pursuant
to any such law, government regulation or stock exchange listing requirement)
and the Compensation Committee of the Board of Directors in its discretion, may
require that you reimburse the Corporation all or part of any payment or
transfer related to this Award, the Performance Based Restricted Cash Units and
any cash payment.



21.
Mandatory Deferral to Preserve Deductibility of Payments. To the extent that any
compensation to be paid to the Grantee under this Agreement with respect to a
taxable year would exceed the amount deductible by the Corporation under Section
162(m) of the Internal Revenue Code, such compensation automatically shall be
deferred under the terms of this Agreement and the Plan without the necessity of
an election to defer. Such amount shall be held and administered subject to the
terms of the Plan, provided that it may not be distributed to the Grantee prior
to the first taxable year in which such amounts, if paid, would be deductible to
the Corporation.



22.
Severability.  If any provision of this Agreement is held to be invalid,
illegal, or unenforceable by appropriate authority under the law of any
jurisdiction applicable to this Agreement, the same shall not affect, in any
respect whatsoever, the validity, legality, or enforceability of any other
provision of this Agreement, and this Agreement shall continue, to the fullest
extent permitted by law, as if such invalid, illegal, or unenforceable provision
were omitted and/or modified by such appropriate authority so as to preserve its
validity, legality, or enforceability, unless such omission or modification
would substantially impair the rights or benefits under this Agreement of the
Grantee or the Corporation.

 
23.
Construction.   A copy of the Plan has been given to the Grantee and additional
copies of the Plan are available upon request during normal business hours at
the principal executive offices of the Corporation or can be requested in
writing sent to the Corporate Secretary, Navistar International Corporation,
2701 Navistar Drive, Lisle, Illinois 60532. To the extent that any provisions of
this Agreement violates or is inconsistent with any provisions of the Plan, the
Plan provisions shall govern and any inconsistent provisions in this Agreement
shall be of no force or effect. Grantee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code, and Grantee agrees to comply with the terms of the
Plan as so amended from time to time.



24.
Interpretations. Any dispute, disagreement or question which arises under, or as
a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement or the Plan, will be determined and
resolved by the Committee or its authorized delegate. Such determination or
resolution by the Committee or its authorized delegate will be final, binding
and conclusive on all persons for all purposes.

 
25.
Successors and Assigns.  This Agreement shall be binding upon and, subject to
the conditions hereof, inure to the benefit of the Corporation, its successors
and assigns, and the Grantee and his or her successors and assigns.

 
26.
Entire Understanding.  This Agreement embodies the entire understanding and
agreement of the parties in relation to the subject matter hereof, and no
promise, condition, representation or warranty, expressed or implied, not herein
stated, shall bind either party hereto.

  




--------------------------------------------------------------------------------




27.
Governing Law.  Subject to the terms of the Plan, all matters arising under this
Agreement including matters of validity, construction and interpretation, shall
be governed by the internal laws of the State of Illinois, without regard to the
conflicts of law provisions of that State or any other jurisdiction. The Grantee
and the Corporation agree that all claims in respect of any action or proceeding
arising out of or relating to this Agreement shall be heard or determined in any
state or federal court sitting in Illinois, and the Grantee agrees to submit to
the jurisdiction of such courts, to bring all such actions or proceedings in
such courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.



* * * 


By your signature and the signature of the Corporation’s representatives below,
or by indicating your acceptance of this Award through the Corporation’s online
acceptance procedure, you and the Corporation agree that this Award is granted
under and governed by the terms and conditions of the Plan or any successor
plan, which is hereby incorporated by reference and made a part of this
document.


NAVISTAR INTERNATIONAL CORPORATION
            
                
By:
 
 
[Troy A. Clarke]
President and Chief Executive Officer
(Principal Executive Officer)


Attest:
 
[Curt A. Kramer]
Corporate Secretary

        
GRANTEE
 
 



